Citation Nr: 1710156	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  07-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement service connection for skin rashes, to include psoriasis and eczema, to include as secondary to sun and/or herbicide exposure.

2.  Entitlement to service connection for cysts, to include as secondary to sun and/or herbicide exposure.

3.  Entitlement to a compensable evaluation for hearing loss, left ear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969, to include service in the Republic of Vietnam.  He was awarded four Vietnam Service Medals, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in October 2011 for further adjudication, and has since been returned to the Board for appellate review.

The Board notes that the issue of entitlement to service connection for cysts was originally characterized as entitlement to service connection for squamous cell carcinoma, right ear, and cysts secondary to sun and/or herbicide exposure in its October 2011 remand; however, as a September 2016 rating decision awarded the Veteran service connection for skin graft scar, right ear, residual of squamous cell carcinoma removal, the claim has been recategorized as listed above.  

The issues of entitlement to service connection for cysts, and entitlement to a compensable evaluation for hearing loss, left ear, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is against a finding that the Veteran's psoriasis and eczema were incurred in or caused by active service to include exposure to herbicide agents.
 




CONCLUSION OF LAW

The criteria for entitlement service connection for skin rashes, to include psoriasis and eczema, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in July and August 2006. 

VA has also fulfilled its duty to assist.  The AOJ has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded a VA examination in November 2011 and addendum opinions were provided in September 2016.  The examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim. 

This appeal was remanded in October 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AOJ obtain VA treatment records since September 2008 and the Veteran's service personnel records, and afford the Veteran a VA examination to determine the nature, extent, onset and etiology of any skin disability.  Such records have been associated with the claims file and the Veteran was afforded a VA examination in November 2011.  Addendum opinions were also provided in September 2016.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Analysis

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310. 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including soft tissue sarcomas, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  These diseases must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he developed skin rashes while in active service in the Republic of Vietnam, to include as a result of sun and/or herbicide exposure.  

Except for an August 1969 treatment for a foot rash that was attributed to the purchase of new footwear, the Veteran's service treatment records are silent as to any other complaints of skin rash.  The Veteran reported no complaints of any skin condition upon separation from service.  January 2004 private treatment records note a history of eczema.  A September 2006 statement from the Veteran asserts he was given ointment for skin rashes on his legs in the early 1970's.  A September 2006 statement from the Veteran's private physician, Dr. I.O., noted a history of skin cancer and eczema.  Additional VA and private treatment records from around the time of the Veteran's claim note a "history of chronic rash" on his lower extremities.  

Pursuant to Board remand, the Veteran was afforded a VA examination in November 2011 and he was diagnosed with eczema and psoriasis.  Upon examination, the VA examiner noted that no eczema was currently present, with psoriasis contained to less than 5 percent of the body.  No other skin rashes were present.

As an initial matter and regarding the Veteran's assertion that his skin disability may be causally related to herbicide exposure, the Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  While the record establishes that the Veteran served in the Republic of Vietnam, the Board notes that psoriasis and eczema are not listed as the type of skin condition that matches any disease listed in 38 C.F.R. § 3.309(e).  Thus, service connection cannot be presumed based on exposure to herbicide agents for the Veteran's eczema and psoriasis diagnoses.  See 38 C.F.R. §§ 3.307, 3.309.  

As to service connection on a direct basis, September 2016 addendum opinions from the VA examiner opined that the Veteran's eczema and psoriasis were less likely than not (less than 50% probability) incurred in or caused by service, based on the absence of either condition in service or within 1 year of service.  Regarding the Veteran's assertion that his skin condition is related to sun exposure in service, the examiner noted that current medical literature does not support sun exposure as a causative factor in the occurrence of either of the Veteran's diagnoses, and that, conversely, sun exposure is actually used as a palliative and remedial intervention in the treatment of both conditions. 

The Board notes that the private treatment records offer evidence of a possible nexus between the Veteran's skin conditions and his military service.  When there is conflicting evidence in the record regarding whether the Veteran's currently claimed disorders are service connected, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  See Evans, 12 Vet. App. at 31.  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

A September 2006 statement by Dr. I.O. notes a history of skin cancer and eczema, where he opines that sun exposure can contribute to pre skin cancer and skin cancer.  A September 2006 opinion offered by Dr. G.H. stated that the Veteran's "skin disease's may be as likely as not due to sun or chemical exposure."  

To the extent these records represent evidence in favor of the claims the Board is affording them little probative value.  Importantly, neither opinion takes into account the Veteran's service treatment records indicating no skin complaints at the time of separation.  Further, these opinions appear to relate more to the Veteran's history of skin cancer due to sun and/or Agent Orange exposure, rather than his diagnosed psoriasis and eczema.  To the extent these opinions may relate to the Veterans psoriasis and eczema, they are speculative in nature and do not provide the degree of certainty required for persuasive nexus evidence in this case.  Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are afforded little probative value.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). 

The Board finds that the more probative opinions are those offered by the VA examiner in November 2011 and September 2016.  The VA examiner reviewed the claims file and considered the Veteran's reported history to support the conclusion.  The examiner used her expertise in reviewing the facts of this case and determined that the Veteran's current skin disabilities were unrelated to incidents of his active service.  

The examiner observed that the service treatment records did not demonstrate any complaints of skin rashes related to his current diagnoses, and also noted that current medical literature does not support the notion that the Veteran's eczema and psoriasis can be causally related to sun exposure.  It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's psoriasis and eczema were related to causes other than service.  

The Board acknowledges the Veteran's various lay assertions that he believes hiss psoriasis and eczema are related to service.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the etiology of the Veteran's reported skin condition is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his psoriasis and eczema is not competent medical evidence, and the Board affords more weight to the VA examiner's opinion.  

In sum, the evidence is against a showing that the Veteran's psoriasis and eczema are causally related to service.  Additionally, the Veteran does not have a current skin condition that is entitled to a presumption of service connection due to exposure to herbicide agents.  The Board recognizes that the Veteran is already service-connected for the residuals of squamous cell carcinoma, and that its etiology is associated with the Veteran's report of multiple sunburns in Vietnam and medical literature linking malignant skin lesions with sun exposure.  However, based on the evidence above, the Veteran's eczema and psoriasis do not have a similar etiology.     

For the foregoing reasons, the Board finds that the claim of service connection for skin rashes, to include psoriasis and eczema, to include as secondary to sun and/or herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement service connection for skin rashes, to include psoriasis and eczema, to include as secondary to sun and/or herbicide exposure, is denied.


REMAND

Although the Board regrets further delay, remand is necessary for compliance with VA's duty to assist the Veteran in substantiating his claims for entitlement to a compensable initial evaluation for his left ear hearing loss and entitlement to service connection for cysts.  

The Veteran contends in his January 2017 Appellate Brief that his service-connected left ear hearing loss has worsened since the VA audiology examination that was conducted in December 2011.  Under these circumstances, the RO must attempt to obtain any additional evidence which has become available, and then afford the Veteran a new VA examination to determine the current severity of this condition.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

In addition, remand is also necessary to obtain a new VA examination and opinion to assess the Veteran's claimed cyst condition.  The evidence of records reflects the Veteran's assertions of a history of cysts or neoplasms related to sun and\or herbicide exposure in Vietnam.  In the November 2011 VA skin examination, the examiner noted that no cysts or neoplasms were present.  The examiner did note, however, residual skin graft scarring from a previous cyst excision from the Veteran's neck.  The examiner did not opine as to the etiology of the previous neoplasm.  In addition, the Veteran's private treatment records also reflect an excision of a back lesion in December 2004 diagnosed as benign keratosis, as well as an excised skin lesion on the back of the head in August 2006, that were not addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his cyst and hearing loss claims, to specifically include treatment records relevant to any skin treatments or surgeries.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been completed to the extent possible, schedule the Veteran for an examination to determine the current severity of his service-connected left ear hearing loss.  The electronic claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this condition must be reported in detail.

3.  Schedule the Veteran for a new VA skin examination to address the nature and likely etiology of any neoplasm or cyst, or residuals of any cyst removal.   The claims file should be made available to the examiner for review.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

(a)  Identify all of the Veteran's currently diagnosed skin conditions, to include cysts and neoplasms, found on examination or review of the claims file.  The examiner should also include any residuals of past skin conditions such as scarring. 

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin condition, or residuals of any past skin condition, is etiologically related to the Veteran's active service?  The examiner should discuss the significance of both sun and herbicide agent exposure.  

4.  Once the above actions have been completed, and any other development deemed necessary, the AOJ must readjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


